Title: To Benjamin Franklin from Anne-Catherine de Ligniville Helvétius, [1782?]
From: Helvétius, Anne-Catherine de Ligniville d’Autricourt
To: Franklin, Benjamin


ce lundi [1782?]
Mon cher, ami je Comte vous avoire adiné mecredi, avec votre enfant, jespere avoire Mr. le Comte destin [d’Estaing] bonjour je vous embrasee de toute mes force, elle sont bien grande pour vous.
Proposé a Mr. de chaumon de venire je ne lui donnerai que du rie, et de la gelée.
 
Addressed: a Monsieur / Monsieur franklin
